DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5 and 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 and 10 of prior U.S. Patent No. 10412996. This is a statutory double patenting rejection.
	Claim 1 of 10412996 reads:
1.  A cartridge for an electrically operated aerosol-generating system, the cartridge comprising: a reservoir configured to hold a liquid aerosol-forming substrate, the reservoir including a rigid housing that includes a filling port, the filling port being sealed and configured to direct the liquid aerosol-forming substrate into an interior of the reservoir, an air inlet valve configured to allow air into the reservoir based on a pressure difference between the interior of the reservoir and an exterior of the reservoir exceeding a threshold pressure difference, and an outlet extending through the rigid housing, the outlet including a pierceable seal;  a vaporizer configured to vaporize the liquid aerosol-forming substrate;  and a pump configured to engage with the vaporizer to convey liquid aerosol-forming substrate from the reservoir to the vaporizer, the pump being between the reservoir and the vaporizer, and the outlet of the reservoir being configured to detachably engage with the pump, such that the pierceable seal of the outlet is pierced by the pump and the outlet of the reservoir directs the liquid aerosol-forming substrate out of the reservoir [read as  --the outlet configured to engage with a pump of the electrically operated aerosol-generating system, such that the outlet is configured to direct the liquid aerosol-forming substrate out of the reservoir.] 

	Claim 5 of this application reads:
5.  A cartridge for an electrically operated aerosol-generating system, the cartridge comprising: a reservoir configured to hold a liquid aerosol-forming substrate, the reservoir including a rigid housing that includes a filling port, the filling port being sealed and configured to direct the liquid aerosol-forming substrate into an interior of the reservoir, an air inlet valve configured to allow air into the reservoir based on a pressure difference between the interior of the reservoir and an exterior of the reservoir exceeding a threshold pressure difference, and an outlet extending through the rigid housing, the outlet configured to engage with a pump of the electrically operated aerosol-generating system, such that the outlet is configured to direct the liquid aerosol-forming substrate out of the reservoir, wherein the outlet includes a pierceable seal further comprising a vaporizer [inferred as configured to vaporize the liquid aerosol-forming substrate] , wherein the pump is configured to engage with the vaporizer to convey the liquid aerosol-forming substrate from the reservoir to the vaporizer, the pump being between the reservoir and the vaporizer, and the outlet of the reservoir being configured to detachably engage with the pump, such that the pierceable seal of the outlet is pierced by the pump and the outlet of the reservoir directs the liquid aerosol-forming substrate out of the reservoir.
Similarly claim 10 of 10412996 reads:
10.  An electrically operated aerosol-generating system comprising: a housing configured to define an interior space, the housing including, an air inlet configured to direct air into the interior space of the housing, and an air outlet configured to direct at least air out of the interior space of the housing;  a cartridge within the interior space of the housing, the cartridge including, a liquid reservoir configured to hold a liquid aerosol-forming substrate, the liquid reservoir including a rigid housing that includes a filling port, the filling port being sealed and configured to direct the liquid aerosol-forming substrate into an interior of the liquid reservoir, an air inlet valve configured to allow air into the liquid reservoir from the interior space of the housing of the aerosol-generating system based on a pressure difference between the interior of the liquid reservoir and an exterior of the liquid reservoir exceeding a threshold pressure difference, and an outlet extending through the rigid housing, the outlet including a pierceable seal;  a vaporizer within the interior of the housing, the vaporizer configured to vaporize the liquid aerosol-forming substrate;  and a pump connected to the outlet of the cartridge, the pump configured to convey liquid aerosol-forming substrate from the liquid reservoir to the vaporizer, the pump being between the liquid reservoir and the vaporizer, and the outlet of the liquid reservoir being configured to detachably engage with the pump, such that the pierceable seal of the outlet is pierced by the pump and the outlet of the liquid reservoir directs the liquid aerosol-forming substrate out of the liquid reservoir.

Claim 13 of this application defines the identical scope and reads:

An electrically operated aerosol-generating system comprising: a housing configured to define an interior space, the housing including, an air inlet configured to direct air into the interior space of the housing, and an air outlet configured to direct at least air out of the interior space of the housing;  a cartridge within the interior space of the housing, the cartridge including, a liquid reservoir configured to hold a liquid aerosol-forming substrate, the liquid reservoir including a rigid housing that includes a filling port, the filling port being sealed and configured to direct the liquid aerosol-forming substrate into an interior of the liquid reservoir, an air inlet valve configured to allow air into the liquid reservoir from the interior space of the housing of the aerosol-generating system based on a pressure difference between the interior of the liquid reservoir and an exterior of the liquid reservoir exceeding a threshold pressure difference, and an outlet extending through the rigid housing; wherein the outlet includes a pierceable seal (imported from claim 12),  a vaporizer within the interior of the housing, the vaporizer configured to vaporize the liquid aerosol-forming substrate;  and a pump connected to the outlet of the cartridge, the pump configured to convey the liquid aerosol-forming substrate from the liquid reservoir to the vaporizer wherein the pump is between the liquid reservoir and the vaporizer, and the outlet of the liquid reservoir being configured to detachably engage with the pump, such that the pierceable seal of the outlet is pierced by the pump and the outlet of the liquid reservoir directs the liquid aerosol-forming substrate out of the liquid reservoir (from claim 13).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-12, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10412996. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the instant claims as claim 1 of 10412996 claims all the limitations of the instant application claims above and additionally requires a vaporizer configured to vaporize the liquid aerosol-forming substrate;  . 
Claims 19-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10412996. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the instant claims as claim 1 of 10412996 claims all the limitations of the instant application claims above  including 
conveying a liquid aerosol-forming substrate out of a reservoir based on operation of a pump, the reservoir including a rigid housing held within a housing of an aerosol generating system, the reservoir configured to hold the liquid aerosol-forming substrate, the conveying including conveying the liquid aerosol-forming substrate through an outlet extending through the rigid housing;  allowing air into the reservoir from an interior of the housing of an aerosol-generating system through the rigid housing based on a pressure difference between an interior of the reservoir and an exterior of the reservoir exceeding a threshold pressure difference;  piercing a seal of a filling port of the rigid housing;  and directing the liquid aerosol-forming substrate into the interior of the reservoir via the filing port, wherein the conveying further includes, determining that a vaporizer is activated;  selectively controlling a particular supply of electrical power to the pump based on the determination that the vaporizer is activated;  determining that a flow rate of air detected by a flow sensor exceeds a threshold flow rate;  and selectively controlling a separate supply of electrical power to the vaporizer, such that the vaporizer is activated, based on the determination that the flow rate of air detected by the flow sensor exceeds the threshold flow rate, 

and additionally requires 

detachably engaging a reservoir with a pump via an outlet of the reservoir such that a seal of the outlet of the reservoir is pierced by the pump, the reservoir including a rigid housing held within a housing of an aerosol-generating system and configured to hold a liquid aerosol-forming substrate, the outlet extending through the rigid housing and being configured to direct the liquid aerosol-forming substrate out of the reservoir;  engaging a vaporizer with the pump to convey the liquid aerosol-forming substrate from the reservoir to the vaporizer, the pump being between the reservoir and the vaporizer;    allowing air into the reservoir from an interior of the housing of the aerosol-generating system through the rigid housing based on a pressure difference between an interior of the reservoir and an exterior of the reservoir exceeding a threshold pressure difference;  piercing a seal of a filling port of the rigid housing;  and directing the liquid aerosol-forming substrate into the interior of the reservoir via the filing port. 
It has been held that the narrow anticipates the broad.



 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761